Citation Nr: 1760460	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  08-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem.

The Veteran testified at a Board videoconference hearing in April 2011.

The Board remanded the claim in May 2011, August 2014, and December 2016 and is again before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In December 2016, the Board remanded the claim for TDIU and hepatitis C for a new opinion regarding service connection for hepatitis C.  The Board considered TDIU as inextricably intertwined with the hepatitis C and requested after the providing of a new opinion for hepatitis C, that both issues be readjudicated and an SSOC issued.  A new medical opinion was provided and the RO granted a noncompensable rating for hepatitis C.  An SSOC was issued and the claim for TDIU has been returned to the Board.  The above having been down, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

In this decision, the Board is granting the claim and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Individual Unemployability

The Veteran contends his service connected disabilities renders him unemployable.  

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran meets the schedular requirement, with a combined disability rating of 70 percent and two disabilities at 40 percent or above.  The Veteran's major depressive disorder (50 percent) and IVDS with degenerative arthritic changes L5-S1 and L1-S2 disabilities (40 percent).

The Veteran last worked as a motorman for a heavy construction company, a job he held from 1986 to 2001.  He drove heavy equipment, such as bulldozers. 

In December 2005, a private doctor (Dr. H.) recommended, based on his lumbar degenerative disc disease and (non-service connected) cervical disability that the Veteran modify his daily activities and not do "any heavy lifting, pushing or pulling, activities, prolonged sitting, working above head or shoulder level, or working at heights."

According to an August 2007 Social Security Administration (SSA) decision, the Veteran has been unable to work since 2001 due primarily to "disorders of back (discogenic and degenerative)" and, secondarily, pancreatitis.  The Veteran's functional capacity was limited to lifting and carrying less than 10 pounds occasionally and ability to sit 2 hours of an 8-hour workday and ability to walk for about 2 hours in an 8-hour workday.  Dr. H's medical records, cited by the SSA decision, noted that the Veteran was disabled because of pain and disabilities of the cervical and lumbar spine.

During an April 2011 Board hearing, the Veteran testified that his back causes pain and limited motion with prolonged standing, sitting, and, walking.  He testified to pain in the right leg.  He further testified about the pain medications prescribed for his back disability.  He had great difficulty with bending and the Veteran's representative noted the Veteran stood at a 45-degree angle.  The Veteran reported that his back will go out with basic activities such as yard work, exercise, or walking around.  The Veteran noted needing assistance to stand.  The Veteran could walk "a mile or so," but reported that he drags his right leg.  The Veteran reported inability to do daily activities otherwise and that he did not do yardwork, such as cutting grass.  The Veteran stated he could not lift more than five pounds.

In an August 2011 VA thoracolumbar examination by a nurse practitioner, the Veteran noted flare-ups every 2 to 4 months for 1 to 2 days, precipitated by sitting for longer than 2 hours, causing immobilization and requiring bed rest.  The Veteran was noted to use a brace constantly and had incapacitating episodes of at least 4 weeks but less than 6 weeks duration over the past 12 months.  The examiner noted the Veteran cannot left or carry heavy equipment.

In an August 2013 VA contractor mental health examination by a psychologist, the Veteran was evaluated for major depressive disorder.  The examiner noted symptoms of difficulty in adapting to work, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, occupational and social impairment with reduced reliability and productivity, mild memory loss, and depressed mood.  The Veteran's GAF score was 59, indicating moderate symptoms or any moderate difficulty in social, occupational, or school functioning.  The examiner noted the Veteran had "poor . . . energy, motivation, interest, [and] concentration."  The examiner had difficulty communicating with the Veteran because "his answers were often ambiguous and vague."

An August 2013 letter from a former co-worker reported the Veteran had "constant battle with his back and other conditions while trying to work.  He had to miss days regularly because of his conditions."

An August 2015 VA thoracolumbar spine examination diagnosed the Veteran with mild right lower extremity radiculopathy of the sciatic nerve, secondary to IVDS.  The examiner noted symptoms of decreased sensation and pain of the right lower extremity.  The examiner noted that "the impact of the thoracolumbar spine condition on the [Veteran's] ability to work is limited ability to bend and lift."

Additionally, the Veteran, at both his hearing and in a letter dated January 2010, reported an inability to wash or dress himself and that he forgets to take medication due to his memory issues.

The Board notes that the definitions and requirements of disability for VA and SSA differ, and a finding of disability by SSA does not bind VA.  Here, in this case, the Board finds the Veteran's service-connected back disability and non-service connected cervical spine disability prevent substantially gainful employment.  The RO, in a December 2015 rating decision, stated that the Veteran's disability prevented him from doing physical activities, but stated he could still do sedentary work.  The Board agrees with the RO's finding of disabilities prevention of accomplishing physical activities, but also finds that sedentary work would be difficult, as the Veteran has difficulty sitting, traveling, cannot do even light physical activities, and had a history back pain.  

The Veteran's disability, specifically of his back, would make sedentary activities difficult.  The Veteran's and others have stated that he is unable to work due to his back and memory issues.  Lay statements are competent to report what is lay observable, such as pain of the back and difficulty undertaking tasks, forgetfulness or memory issues, and frequent absences from work due to back and neck issues.  These lay statements are credible and are entitled to probative weight.  They have been considered determining that TDIU is warranted.

The severity of the Veteran's physical limitations would make the Veteran unable to work in a labor-intensive occupation or undertake sedentary work that would require prolonged sitting or lifting even lightweight objects.  The Veteran has a history of absence from work due to back pain.  The disability of the back, coupled with his memory and concentration problems related to depression, would make sedentary employment unlikely.

Therefore, the evidence supports a finding that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service connected disabilities.  TDIU is warranted.



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


